Citation Nr: 1720515	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-45 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing and special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that he wished to have a hearing at a local VA office before a Veterans Law Judge.  In subsequent correspondence submitted in June 2011, the Veteran withdrew his hearing request.  To date, neither the Veteran nor his representative have reinstated his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to specially adapted housing.  Such entitlement depends, at least in part, on whether or not the Veteran has loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or loss of use of one lower extremity together with residuals of organic disease or injury which so affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809 (2016).

The Veteran is presently service connected for coronary artery disease; posttraumatic stress disorder (PTSD); peripheral vascular disease of the lower left extremity; peripheral vascular disease of the lower right extremity; diabetes mellitus, type II, with associated neuropathy of the right and left upper and lower extremities; and a fragment wound with retained bodies to the low back, buttocks, and thighs.  The Veteran has submitted evidence that in March 2010, he underwent an emergency thrombectomy of the lower left limb, due to his lower left peripheral vascular disease.  Those medical records indicated difficulty with ambulation due to weakness of the legs.  The record also indicates that a right femoral bypass was conducted in 2000.  In his VA Form 9, the Veteran indicated that he requires the use of a wheel chair or walker to ambulate.  He also asserts that he has weakness in both legs which prevents him from walking and cause falls.  He also contends that his retained shrapnel wound contributes to his inability to ambulate.  

To date, the Veteran has not been afforded a VA examination to assess the severity of his disabilities.  As such, the Board finds that a remand is necessary for a VA examination in order to determine if the Veteran's service-connected disabilities currently satisfy the applicable criteria.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. The Veteran is invited to submit any additional evidence in support of his claim.  The AOJ should make appropriate efforts to obtain any further evidence identified by the Veteran.

2. Schedule the Veteran for an appropriate VA examination in connection with his specially adapted housing claim the examiner must review the entire claims file.  

The examiner should provide an thorough description of the Veteran's service connected disabilities, taking care to describe whether those disabilities result in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.

The examiner should answer all six questions listed above.  Any opinion expressed should include a complete rationale.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




